Title: To Thomas Jefferson from Samuel Smith, 23 April 1804
From: Smith, Samuel (Md.)
To: Jefferson, Thomas


          
            Dr Sir/
            Balt 23d April 1804
          
          The Resignation of the Marshal for this District of Maryland, leaves a Vacancy, which I am more than Commonly Anxious Should be filled by Major Thomas Rutter. Major Rutter was educated in the Sheriff’s Office & has himself filled the Office of High Sheriff of this County for three Years, with honor & Integrity—His Connection in the City & County are extensive and very respectable, himself invariably Republican, & all his Relations—his Appointment will give universal Satisfaction, his Rejection would distress his friends and None more than
          Your Obedt Servt
          
            S. Smith
          
        